Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Units, no par value, including Class B Common Units, of Steel Partners Holdings L.P.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:April 16, 2012 WGL CAPITAL CORP. By: /s/ Warren G. Lichtenstein Warren G. Lichtenstein Chief Executive Officer STEEL PARTNERS, LTD. By: /s/ Warren G. Lichtenstein Warren G. Lichtenstein Chief Executive Officer /s/ Warren G. Lichtenstein WARREN G. LICHTENSTEIN
